MR. JUSTICE HARRISON,
dissenting:
I dissent. As the author of the earlier 4-1 opinion of this Court from which this rehearing was granted, I find no reason to change that opinion.
Two recent opinions of the United States Supreme Court considering perjury before a grand jury are if import in consideration of the instant case. Both were decided on May 23, 1977: United *171States v. Wong, — U.S.—, 97 S.Ct. 1823, 52 L.Ed.2d 231; United States v. Washington, — U.S.—, 97 S.Ct. 1814, 52 L.Ed.2d 238.
In Wong, the Court reversed the suppression of testimony of a Chinese woman of limited education given to a grand jury concerning illegal gabling and obstruction of state and local law enforcement.
Referring to its holding in United States v. Mandujano, 425 U.S. 564, 96 S.Ct. 1768, 48 L.Ed.2d 212, the Court, in Wong, noted:
“* * * the Fifth Amendment privilege does not condone perjury. It grants a privilege to remain silent without risking contempt, but it ‘does not endow the person who testified with a license to commit perjury.” Glickstein v. United States, 222 U.S. 139, 142, 32 S.Ct. 71, 56 L.Ed. 128 (1911). The failure to provide a warning of the privilege, in addition to the oath to tell the truth, does not call for a different result. The contention is that warnings inform the witness of the availability of the privilege and thus eliminates the claimed dilemma of self-incrimination or perjury. Cf. Garner v. United States, 424 U.S. 648, 657-658, 96 S.Ct. 1178, 47 L.Ed.2d 370 (1976). However, in United States v. Knox, 396 U.S. 77, 90 S.Ct. 363, 24 L.Ed.2d 275 (1969), the Court held that even the predicament of being forced to choose between incriminatory truth and falsehood, as opposed to refusing to answer, does not justify perjury. * * *,y
In Washington the Court overruled a lower court’s judgment granting a motion to suppress grand jury testimony and quashing an indictment on the ground that it was based on evidence obtained in violation of Fifth Amendment privileges against self-incrimination. The Court held:
“* * * But this Court has not decided that the grand jury setting presents coercive elements which compel witnesses to incriminate themselves. Nor have we decided whether any Fifth Amendment warnings whatever are constitutionally required for grand jury witnesses; moreover, we have no occasion to decide these matters today, for even assuming that the grand jury setting exerts some pressures on witnesses generally or on those who may later be in-*172dieted, the comprehensive warnings respondent received in this case plainly satisfied any possible claim to warnings. Accordingly, respondent’s grand jury testimony may properly be used against him * *
Further, in Washington, as in the instant case, the defendant argued that having to invoke the Fifth Amendment before the grand jury placed him at a disadvantage in the eyes of the grand jury. This argument entirely overlooks the fact that the grand jury’s historic role is as an investigative body; it is not an arbiter of guilt or innocence. Moreover, it is well settled that invocation of Fifth Amendment privilege in a grand jury proceeding is not admissible in a criminal trial, where guilt or innocence is actually at stake. United States v. Wong, supra.
The same holding and reasoning should, in my opinion, be applied here. This is a case that in my opinion should have been tried to a jury. They, not this Court, should have decided the fact question.